Exhibit 10.31

 

[date]

 

[name]

[title]

Cascade Natural Gas Corporation

P.O. Box 24464

Seattle, WA  98124

 

Dear [name]:

 

Cascade Natural Gas Corporation (referred to as the “Company”) considers your
continued employment as a member of its key management team to be essential to
the best interests of the Company and its shareholders.  The Company recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control may arise and that the attendant uncertainty may result in the
departure or distraction of key management personnel to the detriment of the
Company and its shareholders.  Accordingly, the Board of Directors of the
Company (the “Board”) has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management without distraction from the possibility of a change in
control of the Company.  The Board believes it important that, in the event of a
proposal for transfer of control of the Company, you be able to assess the
proposal and advise the Board without being influenced by the uncertainties of
your own situation.  The Board also considers the Company’s management one of
the Company’s most valuable attributes and wishes to take appropriate steps to
preserve the management group through the uncertainties which may attend any
potential transaction involving a change in control.

 

In order to induce you to remain in the employ of the Company, this letter
Agreement, which has been approved by the Board, sets forth the severance
compensation which the Company agrees will be provided to you in the event your
employment with the Company is terminated subsequent to a “change in control” of
the Company under the circumstances described below.

 

1.             Agreement to Provide Services; Right to Terminate;
Confidentiality.

 

a.             Termination Prior to Certain Offers.  Except as otherwise
provided in paragraph b below or in any written employment agreement between you
and Company, the Company or you may terminate your employment at any time,
subject to the Company providing the severance compensation, if any, required
under the specific conditions of the termination.

 

b.             Termination Subsequent to Certain Offers.  In the event a tender
offer or exchange offer is made by a Person (as hereinafter defined) for more
than 30 percent of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors
(“Voting Securities”) including shares of common stock of the Company (the
“Company Shares”), or in the event an

 

--------------------------------------------------------------------------------


 

offer is made by a Person to purchase substantially all of the Company’s
business assets, you agree that you will not leave the employ of the Company
(other than as a result of Disability as such term is hereinafter defined) and
will render services to the Company in the capacity in which you then serve
until such tender offer, exchange offer, or asset purchase offer has been
abandoned or terminated or a change in control of the Company, as defined in
Section 3 hereof, has occurred, and the Company agrees that it will not
terminate your employment during such period unless it shall provide you with
the severance benefits set forth in Section 5 hereof.  For purposes of this
Agreement, the term “Person” shall mean and include any individual, corporation,
partnership, group, association, or other “person,” as such term is used in
Section 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), other
than the Company or any employee benefit plan(s) sponsored by the Company.

 

c.             Confidentiality.  You acknowledge that by reason of the capacity
in which you have been employed, (A) you have financial information regarding
the Company which has not been publicly disclosed and which is confidential to
the Company, and (B) disclosure of such financial information could cause
irreparable harm to the Company.  You agree that you will not disclose, without
prior written consent of the Company, any financial information regarding the
Company which has not been publicly disclosed by the Company.

 

2.             Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect until December 31, 2002.

 

a.             This Agreement shall be extended as follows:

 

i.              The term of the Agreement shall automatically be extended for
one additional year unless either you or the Company give notice at least 30
days before the end of any calendar year that the agreement will not be
extended.

 

ii.             The term of the Agreement (as extended under i.) shall be
extended by an additional 36 months, if a change in control of the Company (as
defined in Section 3) occurs.

 

b.             This Agreement shall terminate when the first of the following
occurs:

 

i.              The Agreement’s normal term, as extended under a, expires.

 

2

--------------------------------------------------------------------------------


 

ii.             Either you or the Company terminate your employment before a
change in control of the Company.

 

iii.            Your benefits under the Company’s Executive Supplemental
Retirement Income Plan become fully vested.

 

PROVIDED, HOWEVER, that the benefits to the Employee provided in Section 5.c.iii
and Section 5.d shall not terminate upon vesting in Company’s Executive
Supplemental Retirement Income Plan, but shall continue to apply for a period of
three years after such vesting.

 

3.             Change in Control.  For purposes of this Agreement, a “change in
control” of the Company shall mean:

 

a.             A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Exchange Act; provided that, such a change in
control shall be deemed to have occurred only at such time as any Person
acquires, directly or indirectly, actual economic beneficial ownership (as
opposed to “beneficial ownership” as defined in Rule 1 3d-3 under the Exchange
Act), of 30 percent or more of the combined voting power of the Company’s Voting
Securities;

 

b.             During any period of two consecutive years, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the Company’s shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period;

 

c.             There shall be consummated (A) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which Company Shares would be converted into cash, securities, or
other property, or (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or

 

d.             Approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.

 

4.             Termination Following Change in Control.  If, and only if, your
employment with the Company should be terminated by you or the Company within 36
months from the date of occurrence of any event constituting a change in control
of the Company (it being recognized that more than one such event may occur in
which case the 36-month period shall run from the date of occurrence of each
such event), you shall be entitled to the benefits provided in Section 5

 

3

--------------------------------------------------------------------------------


 

hereof unless such termination is because of your death or is effected by you
other than for “Good Reason” (as hereinafter defined).  Provided, however, that:

 

a.             Absence Without Disability.  If you fail to attend to your
regularly assigned duties at the Company on a full-time basis for reasons other
than incapacity due to physical or mental illness, or other than due to
“Disability” as defined, and within 30 days after written notice of termination
is given you shall not have returned to the full-time performance of your
duties, the Company may terminate this Agreement for Cause.  “Disability” for
purposes of this Agreement may be established by a written certificate from a
licensed physician.

 

b.             Cause.  The Company may terminate your employment for Cause.  For
the purposes of this Agreement, the Company shall have “Cause” to terminate your
employment hereunder if, and only if, (A) you shall commit an act of fraud,
embezzlement, or theft constituting a felony, (B) you become liable to the
Company for acts or omissions involving intentional misconduct or a knowing
violation of law, (C) you engage in any transaction relating to the Company from
which you personally receive a benefit in money, property, or services to which
you are not legally entitled or (D) cause as described in paragraph 4(a) above. 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for the purpose (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct constituting Cause as
defined above and specifying the particulars thereof in detail.

 

c.             Good Reason.  Termination by you of your employment for “Good
Reason” shall mean termination based on:

 

i.              a change in your status or position(s) with the Company, which,
in your reasonable judgment, does not represent either a substantially similar
position or a promotion from your status or position(s) as in effect immediately
prior to the change in control, or a change in your duties or responsibilities
which, in your reasonable judgment, is inconsistent with such status or
positions), or any removal of you from or any failure to reappoint or reelect
you to such positions) or to substantially similar or superior positions),
except in connection with the termination of your employment for Cause or as a
result of your death;

 

ii.             a reduction by the Company in your base salary as in effect
immediately prior to the change in control;

 

4

--------------------------------------------------------------------------------


 

iii.            unless by reason of a change in law, the failure by the Company
to continue in effect any “Plan” (as hereinafter defined) in which you are
participating at the time of the change in control of the Company (or Plans
providing you with at least substantially similar benefits) other than as a
result of the normal expiration of any such Plan in accordance with its terms as
in effect at the time of the change in control, or the taking of any action, or
the failure to act, by the Company which would adversely affect your continued
participation in any of such Plans on at least as favorable a basis to you as is
the case on the date of the change in control or which would materially reduce
your benefits in the future under any of such Plans or deprive you of any
material benefit enjoyed by you at the time of the change in control;

 

iv.            the failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company’s normal vacation policy as in effect immediately prior to the
change in control;

 

v.             the Company’s requiring you to be based outside the Seattle
metropolitan area except for required travel on the Company’s business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Company prior to the change in control;

 

vi.            the failure by the Company to obtain from any successor the
assent to this Agreement contemplated by Section 7 hereof;

 

vii.           any purported termination by the Company of your employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of this Agreement; and for purposes of this Agreement, no such purported
termination shall be effective; or

 

viii.          any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, prior to the change in control, you were permitted by the Board
to attend to or engage in.

 

For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive or stock option plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance plan, or
a relocation plan or policy or any other plan, program, or policy of the Company
intended to benefit employees.

 

d.             Notice of Termination.  Any notice of any termination of your
employment shall be communicated by written Notice of Termination to the other
party

 

5

--------------------------------------------------------------------------------


 

hereto.  For purposes of this Agreement, a “Notice of Termination” of your
employment by Company shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

e.             Date of Termination.  “Date of Termination” shall mean the date
on which a Notice of Termination is given; provided that if the Company gives
you a Notice of Termination and you notify the Company, in writing, within 30
days that a bona fide dispute exists concerning the termination, and that you
wish to continue in the full-time employment of the Company while such dispute
is resolved, then the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties or by a
final judgment, order, or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).  The
term of this Agreement shall be extended until the Date of Termination.

 

5.             Compensation Following Change in Control.  Following the date of
occurrence of any event constituting a change of control, you shall be entitled
to compensation from the Company as set forth below, subject to the terms and
conditions of Section 4.

 

a.             Disability.  During any period that you fail to perform your
duties hereunder as a result of incapacity due to physical or mental illness,
you shall continue to receive your full base salary at the rate then in effect
for the term of this Agreement.  Thereafter, your benefits shall be determined
in accordance with the Company’s long-term disability income insurance plan.  If
Company’s long-term disability income insurance plan is terminated following a
change in control.  the Company shall substitute such a plan with substantially
similar benefits applicable to you.

 

b.             Termination for Cause or Without Good Reason.  If your employment
shall be terminated by the Company for Cause, or by you other than for Good
Reason, the Company shall pay you your full base salary through the Date of
Termination at the rate in effect as of the time of such termination and the
Company shall have no further obligations to you under this Agreement.

 

c.             Other Termination, Including Termination With Good Reason.  If
your employment with the Company shall be terminated (whether by you or the
Company), other than (A) because of your death, or (B) in the circumstances set
forth in (b) above, then the Company shall pay to you, upon demand, the
following amounts (the “Severance Payments”):

 

6

--------------------------------------------------------------------------------


 

i.              your full base salary through the Date of Termination at the
higher of (a) the rate in effect on the date the change in control occurs, or
(b) the rate in effect as of the time of such termination;

 

ii.             in lieu of any other severance benefits to which you may be
entitled for periods subsequent to the Date of Termination an amount equal to
the product of (a) the sum of your annual base salary, at the rate in effect on
the date the change in control occurs, plus the average annual incentive
compensation (if any) paid to you in respect of the two fiscal years prior to
the fiscal year in which the change in control occurs, multiplied by (b) the
number three (but subject to adjustment as provided in Section 10); and

 

iii.            all legal fees and expenses incurred by you as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement); provided however that

 

iv.            if any portion of the payments to be made pursuant to this
Section 5 would not be deductible by the Company as “excess parachute payments”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the payment to you pursuant to Subsection (ii), above, shall be reduced
so that no portion of the payments made pursuant to this Section 5 would be
“excess parachute payments” within the meaning of the Code, it being the
Company’s intent that you receive the maximum amount to which you are entitled,
but that no portion of the payments to you be subject to income tax treatment as
an “excess parachute payment” under the Code.  Determinations whether the
payments would be “excess parachute payments” and the amount of reduction which
avoids the resulting adverse income tax treatment shall be made in writing by
recognized tax counsel selected by the Company and reasonably acceptable to you.

 

d.             Related Benefits.  Unless you die or your employment is
terminated by Company for Cause, or by you other than for Good Reason, the
Company shall maintain in full force and effect.  for the continued benefit of
you for one year after the Date of Termination, all employee health, medical,
disability, and life insurance benefit plans and programs or arrangements in
which you were entitled to participate immediately prior to the Date of
Termination provided that your continued participation is possible under the
general terms and provisions of such plans and programs; provided, however, that
if you become eligible to participate in a benefit plan, program, or arrangement
of another employer which confers substantially similar benefits upon you, you
shall cease to receive benefits under this subparagraph in respect of such plan,
program, or arrangement.  In the event that your participation in any such plan
or

 

7

--------------------------------------------------------------------------------


 

program is barred, the Company shall arrange to provide you with benefits
substantially similar to those which you are entitled to receive under such
plans and programs.

 

e.             No Mitigation.  You shall not be required to mitigate the amount
of any payment provided for in this Section 5 by seeking other employment or
otherwise, nor, except as expressly set forth herein, shall the amount of any
payment provided for in this Section 5 be reduced by any compensation earned by
you as a result of employment by another employer after the Date of Termination,
or otherwise.

 

6.             Notice.  For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer of the company with a copy to the Secretary of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

7.             Successors:  Binding Agreement.

 

a.             This Agreement shall inure to the benefit of, and be binding
upon, any corporate or other successor or assignee of the Company which shall
acquire, directly or indirectly, by merger, consolidation or purchase, or
otherwise, all or substantially all of the business or assets of the Company. 
The Company shall require any such successor, by an agreement in form and
substance satisfactory to you, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

 

b.             This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If you should die
while any amount would still be payable to you hereunder if you had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee, or other
designee or, if there is no such designee, to your estate.

 

8.             Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and the Chairman of the Board or President of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same, or at any prior or
subsequent, time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject

 

8

--------------------------------------------------------------------------------


 

matter hereof have been made by either party which are not expressly set forth
in this Agreement.  The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of Washington.

 

9.             Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

10.          Payments During Controversy.  Notwithstanding the pendency of any
dispute or controversy, the Company will continue to pay you your full
compensation in effect when the notice giving rise to the dispute was given and
continue you as a participant in all compensation, benefit, and insurance plans
in which you were participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with paragraph (e) of
Section 4.  If the Company is determined to be the prevailing party in such
dispute, amounts paid during such controversy are not in addition to all other
amounts due under this Agreement and shall be offset against and reduce any
other amounts due under this Agreement but not below zero so that no affirmative
recovery shall be obtained from you on such account.  You shall be entitled to
sue for specific performance of your right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

 

 

Sincerely,

 

 

 

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

By

 

 

 

[name]  [title]

 

 

Agreed to this                 day
of                                      , 2000.

 

 

 

[name]

 

9

--------------------------------------------------------------------------------